As filed with the Securities and Exchange Commission on October 30, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22727 Cushing MLP Infrastructure Fund (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank Cushing Asset Management, L.P. 8117 Preston Road, Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2014 Item 1. Schedule of Investments. The Cushing® MLP Infrastructure Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Fair Value Master Limited Partnerships and Related Companies - 95.8% (1) Crude Oil & Refined Products - 29.6% (1) United States - 29.6% (1) Buckeye Partners, L.P. $ Enable Midstream Partners, L.P. Genesis Energy, L.P. MPLX, L.P. NuStar Energy L.P. Phillips 66 Partners, L.P. Rose Rock Midstream, L.P. Sunoco Logistics Partners, L.P. Tesoro Logistics, L.P. Large Cap Diversified - 37.4% (1) United States - 37.4% (1) Enbridge Energy Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners, L.P. Kinder Morgan Energy Partners, L.P. Magellan Midstream Partners, L.P. ONEOK Partners, L.P. Plains All American Pipeline, L.P. Williams Partners, L.P. Natural Gas Gatherers & Processors - 23.2% (1) United States - 23.2% (1) Access Midstream Partners, L.P. DCP Midstream Partners, L.P. Enlink Midstream Partners, L.P. MarkWest Energy Partners, L.P. Regency Energy Partners, L.P. Targa Resources Partners, L.P. Western Gas Partners, L.P. Natural Gas Transportation & Storage - 5.6% (1) United States - 5.6% (1) EQT Midstream Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $24,576,975) $ The Cushing® MLP Infrastructure Fund SCHEDULE OF INVESTMENTS (Unaudited) (Continued) August 31, 2014 Shares Fair Value Short-Term Investments - Investment Companies - 3.8% (1) United States - 3.8% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.01% (2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (2) Fidelity Money Market Portfolio - Institutional Class, 0.05% (2) First American Government Obligations Fund - Class Z, 0.01% (2) Invesco STIC Prime Portfolio, 0.01% (2) Total Short-Term Investments (Cost $1,538,326) $ Total Investments - 99.6% (1) (Cost $26,115,301) $ Liabilities in Excess of Other Assets - 0.4% (1) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. Rate reported is the current yield as of August 31, 2014. Income Taxes The Fund does not record a provision for U.S. federal, state, or local income taxes because the unitholders report their share of the Fund’s income or loss on their income tax returns.The Fund files an income tax return in the U.S. federal jurisdiction, and may file income tax returns in various U.S. states.Generally, the Fund is subject to income tax examinations by major taxing authorities for all tax years since its inception. Fair Value Measurements Various inputs that are used in determining the fair value of The Cushing MLP Infrastructure Fund’s (the “Fund”) investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets Other Significant Fair Value at for Observable Unobservable August 31, Identical Assets Inputs Inputs Description (Level 1) (Level 2) (Level 3) Equity Securities Master Limited $ $ $
